Case 1:18-cv-20394-RNS Document 138-5 Entered on FLSD Docket 10/28/2019 Page 1 of 5




                      EXHIBIT E
  Case 1:18-cv-20394-RNS Document 138-5 Entered on FLSD Docket 10/28/2019 Page 2 of 5




From:                              Sozio, Stephen G.
Sent:                              Saturday, October 26, 2019 11:03 AM
To:                                Morrison, David
Cc:                                Sarkis, Jessica M.; Whyte, Erika; Edward Ned Arens; jdickstein@phillipsandcohen.com;
                                   Colette Matzzie; Johnson, Danielle K.; Arguello, Juan C.; Kaur, Harleen; Chizewer, David;
                                   Laemmle-Weidenfeld, Laura F.; mwaldman@robbinsrussell.com; Shemin, Gordon E.
                                   (CIV); Feeley, Matthew (USAFLS)
Subject:                           US v. Community Health Systems, et al; relators' misrepresentation the Court


David,

We understand and disagree with your position. We further understand that you are unwilling to correct the record
with the Court or withdraw your consolidated brief in opposition to the motion to dismiss. Accordingly, Medhost will be
filing a motion to strike your brief. If you would like to discuss the matter further, I am available all weekend. Please
don’t hesitate to suggest a time and circulate a call in number if you would like to meet and confer further.

         Stephen G. Sozio (bio)
         Partner
         JONES DAY® - One Firm Worldwide℠
         901 Lakeside Avenue
         Cleveland, Ohio 44114.1190
         Office +1.216.586.7201
         sgsozio@jonesday.com


From: Morrison, David <David.Morrison@goldbergkohn.com>
Sent: Friday, October 25, 2019 7:08 PM
To: Sozio, Stephen G. <sgsozio@JonesDay.com>
Cc: Sarkis, Jessica M. <jsarkis@jonesday.com>; Whyte, Erika <ewhyte@jonesday.com>; Edward Ned Arens
<earens@phillipsandcohen.com>; jdickstein@phillipsandcohen.com; Colette Matzzie
<cmatzzie@phillipsandcohen.com>; Johnson, Danielle K. <Danielle.Johnson@goldbergkohn.com>; Arguello, Juan C.
<Juan.Arguello@goldbergkohn.com>; Kaur, Harleen <Harleen.Kaur@goldbergkohn.com>; Chizewer, David
<David.Chizewer@goldbergkohn.com>; Laemmle-Weidenfeld, Laura F. <lweidenfeld@jonesday.com>;
mwaldman@robbinsrussell.com; Shemin, Gordon E. (CIV) <Gordon.E.Shemin@usdoj.gov>; Feeley, Matthew (USAFLS)
<Matthew.Feeley@usdoj.gov>
Subject: Medhost

Steve

I am sorry for the misunderstanding. When I asked for permission to consolidate the four 25-page briefs, I thought it
was understood that the ability to put those same pages into one consolidated brief was exactly what we were asking
for. I did not think that there was any confusion over that and did not intend to hide the ball. Indeed, other than taking
our four 25-page briefs and filing one 80-page brief, I am not sure what else we would have needed permission to
do. You do not need permission to file a lesser number of pages than otherwise permitted. To us, the word
"consolidated" means taking all of the pages and putting them into one brief; and in fact, here we asked for 20 pages
less (and actually took 25 pages less).

Thus, when Laura said she had no objection, our representation to the Court of that fact was based on our
understanding explained above. We certainly would not have anticipated that you thought we could respond to 80+
pages of briefing by Medhost and CHS in only one 25-page brief, and we are still unclear on how many pages you
                                                             1
   Case 1:18-cv-20394-RNS Document 138-5 Entered on FLSD Docket 10/28/2019 Page 3 of 5
thought our consolidated brief would be. Again, I am sorry if that was not clear to you. In fact, we very much
appreciated your professional courtesy in responding so quickly to our request on the motion for leave.

Also, just so you are aware we did send the exact same email we sent to you to CHS's counsel. They responded by
asking us how large of a consolidated brief we intended on filing. I assumed that they wanted to make sure we were not
planning on exceeding the 100-pages we were given leave to use in total, and indeed they did not object when we
stated that we would seek leave to file up to 80 pages.

As you note, the Court ruled promptly on Wednesday morning, making clear we had leave to use up to 80 pages, and no
one from your team raised this as an issue prior to our filing the brief. If you had, we certainly could have addressed the
issue before the brief was finalized and filed Thursday evening.

It would be very disappointing if you continue to feel that this sort of issue is something that you believe requires further
action. I hope you will reconsider and see that this was at worst an honest misunderstanding.

If you would like to discuss this further, please let us know and we can set up a time to discuss it.

David



David Morrison | Goldberg Kohn Ltd. | 55 East Monroe, Suite 3300, Chicago, Illinois 60603 | direct: 312.201.3972 |
direct fax: 312.863.7472 | David.Morrison@goldbergkohn.com | www.goldbergkohn.com | Biography |

This e-mail is subject to Goldberg Kohn's terms and conditions regarding e-mail, which are available on our web site. Unless we have
specifically stated to the contrary in writing, any discussion of federal tax issues or submissions in this communication (including any
attachments) is not intended to be used, and cannot be used, for avoiding penalties under the United States federal tax laws.



From: Sozio, Stephen G. <sgsozio@JonesDay.com>
Sent: Friday, October 25, 2019 3:19 PM
To: Morrison, David <David.Morrison@goldbergkohn.com>
Cc: Sarkis, Jessica M. <jsarkis@jonesday.com>; Whyte, Erika <ewhyte@jonesday.com>; Edward Ned Arens
<earens@phillipsandcohen.com>; jdickstein@phillipsandcohen.com; Colette Matzzie
<cmatzzie@phillipsandcohen.com>; Johnson, Danielle K. <Danielle.Johnson@goldbergkohn.com>; Arguello, Juan C.
<Juan.Arguello@goldbergkohn.com>; Kaur, Harleen <Harleen.Kaur@goldbergkohn.com>; Chizewer, David
<David.Chizewer@goldbergkohn.com>; Laemmle-Weidenfeld, Laura F. <lweidenfeld@jonesday.com>;
mwaldman@robbinsrussell.com; Shemin, Gordon E. (CIV) <Gordon.E.Shemin@usdoj.gov>; Feeley, Matthew (USAFLS)
<Matthew.Feeley@usdoj.gov>
Subject: US v. Community Health Systems, et al; relators' misrepresentation the Court

David,

I write with a serious concern about a misrepresentation to the Court. We are considering what action to take, but we
wanted to give you the opportunity to correct the record with Judge Scola.

At 9:22 am on October 22, 2019 you sent the email below to Laura and me asking if we objected to relators filing a
consolidated brief. There was no mention of any expansion of the page limit for a consolidated brief. If there had been
a request for 80 pages, we would have objected. At 10:30 am on the 22nd, Laura responded that we had no objection to
a consolidated brief; she did not agree to an expanded page limit.

At 5:34 pm on October 22 relators filed the motion to file a consolidated brief and for 80 pages. You did not provide us
with a copy of the motion before you filed it. You represented to the Court that the motion was unopposed. That was a

                                                                    2
  Case 1:18-cv-20394-RNS Document 138-5 Entered on FLSD Docket 10/28/2019 Page 4 of 5
misrepresentation. While the consolidated brief request was unopposed, we never agreed not to oppose the additional
pages. Had we known you were intending to ask for 80 pages in a consolidated brief, we would have opposed that
motion.

The next morning Judge Scola entered the following order on the docket:

PAPERLESS ORDER: The Court grants [135] the Relators' unopposed motion for leave to file a
consolidated response brief to the four motions to dismiss filed by the Defendants. The Court
also grants, reluctantly, the Relators' unopposed request to exceed the page the limit. While
the Court understands that the Relators would have otherwise had an opportunity to file four
responses of twenty pages each, the Court is also aware that many of the issues raised by the
Defendants overlap to a large degree. The Court thus directs the Relators to avoid belaboring
their filing with repetitive arguments and to focus on addressing common issues in an
organized and efficient manner. The Relators may not rely on the enlarged eighty-page limit as
an excuse for presenting meandering and imprecise arguments. Signed by Judge Robert N.
Scola, Jr. (kbe)

We didn’t have a chance to review your motion until after the Court had entered its order, which was less than a day
(less than 3 business hours) after your motion was filed; thus, we had no chance to correct the record. We believe the
record should be corrected promptly. Let us know ASAP if you intend to correct the record.


          Stephen G. Sozio (bio)
          Partner
          JONES DAY® - One Firm Worldwide℠
          901 Lakeside Avenue
          Cleveland, Ohio 44114.1190
          Office +1.216.586.7201
          sgsozio@jonesday.com


From: Laemmle-Weidenfeld, Laura F. <lweidenfeld@jonesday.com>
Sent: Tuesday, October 22, 2019 10:30 AM
To: Morrison, David <David.Morrison@goldbergkohn.com>; Sozio, Stephen G. <sgsozio@JonesDay.com>
Cc: Sarkis, Jessica M. <jsarkis@jonesday.com>; Edward Ned Arens <earens@phillipsandcohen.com>;
jdickstein@phillipsandcohen.com; Colette Matzzie <cmatzzie@phillipsandcohen.com>; Johnson, Danielle K.
<Danielle.Johnson@goldbergkohn.com>; Arguello, Juan C. <Juan.Arguello@goldbergkohn.com>; Kaur, Harleen
<Harleen.Kaur@goldbergkohn.com>; Chizewer, David <David.Chizewer@goldbergkohn.com>
Subject: RE: Medhost

David,

We have no objection to your filing a consolidated response brief.

Thanks,
Laura

Laura F. Laemmle-Weidenfeld (bio)
Partner
JONES DAY® - One Firm Worldwide℠
51 Louisiana Ave., N.W.
Washington, DC 20001
Office +1.202.879.3496
Mobile +1.703.915.1803
lweidenfeld@jonesday.com
                                                            3
   Case 1:18-cv-20394-RNS Document 138-5 Entered on FLSD Docket 10/28/2019 Page 5 of 5


From: Morrison, David <David.Morrison@goldbergkohn.com>
Sent: Tuesday, October 22, 2019 9:22 AM
To: Sozio, Stephen G. <sgsozio@JonesDay.com>; Laemmle-Weidenfeld, Laura F. <lweidenfeld@jonesday.com>
Cc: Sarkis, Jessica M. <jsarkis@jonesday.com>; Edward Ned Arens <earens@phillipsandcohen.com>;
jdickstein@phillipsandcohen.com; Colette Matzzie <cmatzzie@phillipsandcohen.com>; Johnson, Danielle K.
<Danielle.Johnson@goldbergkohn.com>; Arguello, Juan C. <Juan.Arguello@goldbergkohn.com>; Kaur, Harleen
<Harleen.Kaur@goldbergkohn.com>; Chizewer, David <David.Chizewer@goldbergkohn.com>
Subject: Medhost

Steve and Laura

Our response brief is due on Thursday. Given the overlapping issues, we are going to seek leave of court today to file
one consolidated response brief in response to the four motions to dismiss filed by Medhost and the CHS
entities. Please let us know if you have any objection to our filing a consolidated response brief.

Thank you

David


David Morrison | Goldberg Kohn Ltd. | 55 East Monroe, Suite 3300, Chicago, Illinois 60603 | direct: 312.201.3972 |
direct fax: 312.863.7472 | David.Morrison@goldbergkohn.com | www.goldbergkohn.com | Biography |

This e-mail is subject to Goldberg Kohn's terms and conditions regarding e-mail, which are available on our web site. Unless we have
specifically stated to the contrary in writing, any discussion of federal tax issues or submissions in this communication (including any
attachments) is not intended to be used, and cannot be used, for avoiding penalties under the United States federal tax laws.

***This e-mail (including any attachments) may contain information that is private, confidential, or protected
by attorney-client or other privilege. If you received this e-mail in error, please delete it from your system
without copying it and notify sender by reply e-mail, so that our records can be corrected.***




                                                                    4
